Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-313
                       Lower Tribunal No. 17-22227
                          ________________


                           Roberto Ramirez,
                                  Appellant,

                                     vs.

                    Impact Glass Services, Inc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Oscar Rodriguez-Fonts, Judge.

     Iacone Law, P.A., and Ronald C. Iacone, Jr., for appellant.

      L.M. Schneider Law, P.A., and Leslie Mark Schneider (Ft. Lauderdale),
for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 1979).




                                  2